|N THE SUPRE|\/|E COURT OF PENNSYLVAN|A
l\/l|DDLE D|STR|CT

COMMONWEALTH OF PENNSYLVAN|A : NO. 65 MM 2018

Court of Common Pleas of Adams County,

v. § cP-01-cR-876-2017
PHlLlP EDWARD ccsDEN, ill § change of venue
oRDER

AND NOW, this 5th day of April, 2018, the Honcrable l\/lichael A. George of
the Court of Common Pleas of Adams County having certified to this Court an Order for
change of venue in the above matter pursuant to Pa.R.Crim.P. 584(B), it is

ORDERED that said case shall be transferred to Dauphin County in

compliance with Pa.R.Crim.P. 584(B).

bmw .
Chief J tice